Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 6/03/2020 that has been entered and made of record. 
Priority
2.	Applicant has not claimed any foreign priority.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/3/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-5, 9-10 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paulus et al (US 2019/0311002) in view of Ma et al (US 2020/0104371) further in view of Shah et al (US 2021/0086353 ).

8.	Regarding claim 1, Romain Paulus, herein after Paulus (US2019/0311002) teaches a system for reinforcement learning based controlled natural language generation (Paulus para0002 and 0014 teaches a reinforced learning model using natural learning processing) comprising: 
	a token generator subsystem configured to generate an initial output phrase comprising a sequence of a plurality of output tokens based on a sequence of a plurality of input tokens corresponding to a natural language text (Paulus abstract, para0015 where the method uses the input token embeddings of a document/text to produce output words/phrase using the process per para 0006 using natural language summaries); and 
	 But Paulus further does not clearly teach, but Mingbo Ma et al, herein after Ma, (US 2020/0104371) teaches an output validation subsystem comprises a plurality of trained models associated with a corresponding plurality of predefined tasks (Ma abstract  where the trained models are  policy endorser with predefined number of words as a task), wherein each of the plurality of trained model comprises: 
	an attention layer configured to compute a plurality of attention-based weights 
	for each of the corresponding plurality of output tokens generated by the token
	generator subsystem (Ma para0111 and 0114 where the attention layers represents the output sequence  and denotes the attention weights); 
a scoring layer configured to generate a phrase sequence level score for the initial output phrase comprising the plurality of output tokens generated by the token generator subsystem (Ma para0070-0073 where the output target language token is being generated using the input or source token which has a sequence output per para011-0114); 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Paulus et al  with concept of using method and system of Ma et al. The motivation for doing so would be to have predictably and advantageously provided attention layers and output target of the language token for the desired output. Therefore, it would have been obvious to combine Paulus et al with Ma et al to obtain the invention as specified in claim 1.
But Paulus in view of Ma et al further fails to teach , However, Pararth Shah et al, herein after Shah (US 2021/0086353) teaches of a reward generation layer configured to generate a plurality of dense rewards for each of the plurality of output tokens based on the plurality of attention-based weights computed by the attention layer and the phrase sequence level score generated by the scoring layer (Shah in fig 1 para0041 the additional layer as a reward generation layer output based on the attention layers input produces per para0041-0042); and 
a feedback score generation layer configured to: generate a feedback score based on the plurality of dense rewards generated by the reward generation layer and a plurality of reward weights assigned to the plurality of dense rewards of the corresponding plurality of trained models (Shah para0036 where the feed forward attention layers the score of the language input based on the relative importance of the token); and 
	provide the feedback score iteratively to the token generator subsystem
	to generate a resultant output phrase based on comparison with the initial
	output phrase (Shah fig2 step 210  uses the weighted output using attention layers system and produces the action prediction output at step 214 to perform the action based on the phrase per para 0028).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Paulus et al  with concept of using method and system of Ma et al and in further view of Shah et al. The motivation for doing so would be to have predictably and advantageously provided attention layers and output target of the language token for the desired output. Therefore, it would have been obvious to combine Paulus et al with Ma et al  and in further view of Shah et al to obtain the invention as specified in claim 1.
9.	Regarding claim 2, Paulus et al in view of Ma et al and in further view of Shah et al teaches the system as claimed in claim 1, wherein the plurality of output tokens comprises a plurality of words (Shah para0028 where the phrase ‘hey robot’  as the output of the of words) .  
10. 	Regarding claim 3, Paulus et al in view of Ma et al and in further view of Shah et al teaches the system as claimed in claim 1, wherein the natural language text comprises a text of a first style (Paulus para0005 where the natural language/text is received as input token as a first style/type) .  
11. 	Regarding claim 4, Paulus et al in view of Ma et al and in further view of Shah et al teaches the system as claimed in claim 3, wherein the initial output phrase comprises a text of a second style different from the first style (Shah fig 1 step 179 is embedded output of the initial text which is natural language style compare to embedded output) 
12. 	Regarding claim 5, Paulus et al in view of Ma et al and in further view of Shah et al teaches the system as claimed in claim 1, wherein the token generator subsystem is configured to generate the output phrase by sampling from a vocabulary at each timestamp (Ma para0076 fig6 where the output target language token at step 625 from the first token language using source language).  
13. 	Regarding claim 9, Paulus et al in view of Ma et al and in further view of Shah et al teaches the system as claimed as claim 1, wherein the feedback score generation layer is configured to generate a feedback score by computing a weighted average of the plurality of dense rewards of the corresponding plurality of trained models (Shah para0036 where the feed forward attention layers the score of the language input based on the relative importance of the token).  
14. 	Regarding claim 10, Paulus et al in view of Ma et al and in further view of Shah et al teaches the system of claim 1, wherein the reinforcement learning based natural language generation comprises text style transfer, machine translation and summarization. (Paulus para0071 where the system is summarization model used for machine translation).
15.	Regarding claim 11, the arguments are analogues to claim1, are applicable and is rejected.
16.	Regarding claim 12, the arguments are analogues to claim5, are applicable and is rejected.
Allowable Subject Matter
17.	Claims 6-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677